DETAILED ACTION

Response to Amendment
Claims 1-14 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 5/19/2021.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/19/2021 with respect to instant independent claims 1 and 3 have been found persuasive.  Instant independent claim 1 discloses a lithium secondary battery including positive and negative electrodes and an electrolyte solution, the negative electrode comprising at least negative electrode active material particles, each of the negative electrode active material particles containing at least a silicon oxide particle and a silicon layer, the silicon layer covering a surface of the silicon oxide particle, the silicon layer having a thickness not smaller than 10 nm and not greater than 100 nm, the electrolyte solution containing at least one selected from the group consisting of fluoroethylene carbonate and vinylene carbonate and the silicon oxide particles having a particle size D50 not smaller than 1 micron and not higher than 20 microns.  Similarly, instant dependent claim 3 discloses a method of making a battery having similar/same structural features as in instant independent claim 1.

A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claims 1 and 3 are found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725